UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7053


ANTHONY R. TAYLOR, a/k/a Tony Red,

                  Petitioner - Appellant,

             v.

CECILIA REYNOLDS, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cv-01814-HMH)


Submitted:    October 14, 2008              Decided:   October 20, 2008


Before KING, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony R. Taylor, Appellant Pro Se. Melody Jane Brown,
Assistant Attorney  General, Donald  John  Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony R. Taylor seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2254 (2000) petition

and    his      motion    for     reconsideration.                 The    orders     are     not

appealable        unless     a     circuit          justice       or     judge      issues     a

certificate        of    appealability.              See     28     U.S.C.       § 2253(c)(1)

(2000).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28    U.S.C.      § 2253(c)(2)      (2000).              A   prisoner      satisfies       this

standard     by    demonstrating         that       reasonable         jurists     would   find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling     by     the    district       court       is    likewise       debatable.          See

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th     Cir.    2001).        We     have     independently        reviewed       the

record    and     conclude       that    Taylor       has    not    made     the    requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.




                                                2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3